UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7129


LATIF RASHE’D,

                  Plaintiff – Appellant,

             v.

JEFFREY DILLMAN, Warden Senior; K.L. PICKEREL, Assistant
Warden; J.M. MILLNER, Department of Correctional Education,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:08-cv-00333-jct-mfu)


Submitted:    February 17, 2009             Decided:   March 10, 2009


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Latif Rashe’d, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Latif     Rashe’d   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b)(1) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Rashe’d v. Dillman, No. 7:08-cv-00333-

jct-mfu (W.D. Va. June 2, 2008).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                    2